 

 

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

In the Matter of the Search of:

The cellular telephone assigned call number 414-
232-5365 (the “Target Cell Phone”), and the location
of the Target Cell Phone, whose service provider is
Verizon, a wireless telephone service provider
headquartered in Bedminster, New Jersey.

Case No. [7-mT-129

Nee Nee Nee See ee ee”

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

See Attachment A

over which the Court has jurisdiction pursuant to Title 18, United States Code, Sections 2703 and 2711, there is now concealed:

See Attachment B

The basis for the search under Fed. R. Crim P. 41(c) is:
Xx] evidence of a crime;
CL] contraband, fruits of crime, or other items illegally possessed;
x] property designed for use, intended for use, or used in committing a crime;
L) a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: Title 21, United States Code, Sections 841(a)(1), 843(b) and 846, and Title 18, United States Code,
Sections 1956 and 1957

The application is based on these facts: See attached affidavit.

L] Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

A pb

Cpfhlicant’s signature

TFO Scott Marlow, DEA
Printed Name and Title

Sworn to beforg me and signed in my presence: MW. a
Date: 3 | 1 ( 1 lM ‘

Judge’s signature

 

 

 

Case 2:19-mj-01219-WED Filed 09/25/19 Page1of14 Documenti .
City and State: Milwaukee, Wisconsin Honorable William E. Duffin, U.S. Magistrate Judge
Printed Name and Title

 

 
 

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Scott Marlow, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for a search warrant under
Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c)(1)(A) for information about
the location of the cellular telephone assigned call number 414-232-5365 (the “Target Cell
Phone”), whose service provider is Verizon, a wireless telephone service provider
headquartered in Bedminster, New Jersey. The Target Cell Phone is described herein and
in Attachment A, and the location information to be seized is described herein and in
Attachment B.

2. I am a Special Agent with the Drug Enforcement Administration (DEA),
and have been so employed since March 2006. Prior to my current assignment, I was
employed as a police officer with the City of West Allis, a suburb of Milwaukee,
Wisconsin for approximately nine (9) years. I am an investigative or law enforcement
officer within the meaning of Section 2510(7) of Title 18, United States Code; that is, an
officer of the United States who is empowered by law to conduct investigations of, and
to make arrests for offenses enumerated in Title 18, United States Code, Section 2516.

3. I have participated in numerous complex narcotics investigations which
involved violations of state and federal controlled substances laws and money
laundering laws including Title 21, United States Code, Sections 841(a)(1), 843(b) and 846,

and Title 18, United States Code, Sections 1956 and 1957, and other related offenses. I

Case 2:19-mj-01219-WED Filed 09/25/19 Page 2 of14 Document 1
 

 

have had both formal training and have participated in numerous complex drug

trafficking investigations, including ones using wiretaps. More specifically, my training

and experience includes the following:

a.

I have utilized informants to investigate drug trafficking. Through
informant interviews, and extensive debriefings of individuals involved in
drug trafficking, I have learned about the manner in which individuals and
organizations distribute controlled substances in Wisconsin and
throughout the United States;

I have also relied upon informants to obtain controlled substances from
dealers, and have made undercover purchases of controlled substances;

I have extensive experience conducting street surveillance of individuals
engaged in drug trafficking. I have participated in the execution of
numerous search warrants where controlled substances, drug
paraphernalia, and drug trafficking records were seized;

I am familiar with the appearance and street names of various drugs,
including marijuana, heroin, cocaine, cocaine base (unless otherwise noted,
all references to crack cocaine in this affidavit is cocaine base in the form of
crack cocaine), ecstasy, and methamphetamine. I am familiar with the
methods used by drug dealers to package and prepare controlled
substances for sale. I know the street values of different quantities of the
various controlled substances;

I am familiar with the language utilized over the telephone to discuss drug
trafficking, and know that the language is often limited, guarded, and
coded;

I know that drug traffickers often use electronic equipment and wireless
and land line telephones to conduct drug trafficking operations;

I know that drug traffickers commonly have in their possession, and at their
residences and other locations where they exercise dominion and control,
firearms, ammunition, and records or receipts pertaining to such;

I have been assigned to court-authorized wiretaps and have been trained to
operate the equipment utilized to conduct such operations;

2

Case 2:19-mj-01219-WED Filed 09/25/19 Page 3of14 Document 1
 

 

i. I know that drug traffickers often put their telephones in nominee names in
order to distance themselves from telephones that are utilized to facilitate
drug trafficking; and

j. I know that drug traffickers often use drug proceeds to purchase assets such

as vehicles, property, and jewelry. I also know that drug traffickers often
use nominees to purchase and/or title these assets in order to avoid
scrutiny from law enforcement officials.

4. This affidavit is based upon my personal knowledge and upon information
reported to me by other federal and local law enforcement officers during the course of
their official duties, all of whom I believe to be truthful and reliable. Throughout this
affidavit, reference will be made to case agents. Case agents are those federal, state, and
local law enforcement officers who have directly participated in this investigation, and
with whom your affiant has had regular contact regarding this investigation.

5. Based on the facts set forth in this affidavit, there is probable cause to
believe that Jabber WALKER (dob: 04/16/1980) has violated, and is continuing to violate,
Title 21, United States Code, Sections 841 and 846. There is also probable cause to believe
that the location information described in Attachment B will constitute evidence of these
criminal offenses and will lead to the identification of other individuals who are engaged
in the commission of these offenses.

PROBABLE CAUSE
6. In August of 2017, case agents initiated an investigation into the Jimmy

BATES Drug Trafficking Organization (DTO). As part of the investigation, case agents

have interviewed several confidential sources and have utilized one confidential source

Case 2:19-mj-01219-WED Filed 09/25/19 Page 4of14 Document 1
 

 

to complete three controlled purchases of heroin from BATES. The first controlled
purchase from BATES was for 35 grams of heroin, the second was for 125 grams of heroin,
and the third was for 100 grams of heroin. As a result of the intelligence provided by the
confidential sources and the controlled purchases, along with information obtained from
other law enforcement officers, case agents have learned that BATES obtains kilogram
amounts of heroin from several known and unknown sources of supply, and is the leader
of a large-scale heroin distribution network operating in the Milwaukee metropolitan
area. Case agents have identified BATES’ command and organizational structure of the
organization. Case agents have identified WALKER aka CANNON as a heroin and
marijuana distributor and a source of supply of heroin for BATES.

7. In August and September of 2017, case agents interviewed a confidential
source (CS #1). CS #1 stated that s/he is in state custody for drug trafficking charges,
including a heroin overdose death. CS #1 identified his source of supply of heroin as
being Jimmy Bates, aka “Big Jim,” or “Homie.” CS #1 stated that BATES would charge
$90 per gram of heroin and that CS #1 had bought up to 200 grams of heroin at a time
from BATES. CS #1 stated that s/he had observed at least three “bricks” (kilograms) of
heroin at one of BATES’ stash houses located at North 43rd and Burleigh Street in the
City of Milwaukee. CS #1 stated that BATES is smart and switches up his stash houses
often. CS #1 stated that BATES had a 2012 Audi A7 that is a Christmas red and green

custom color/ paint job and that he also drives rental vehicles often. CS #1 stated that

Case 2:19-mj-01219-WED Filed 09/25/19 Page5of14 Document 1
 

 

BATES has several associates, including “Big Nash,” Justin STAMPS, Jesse aka “Budda,”
Willie Jordan, and Devon Wooten.

8. For several reasons, case agents believe that CS #1 is reliable and credible.
First, CS #1 has been providing continuous information since August of 2017. Second,
the information CS #1 has provided is substantially against CS #1’s penal interest. Third,
the information provided by CS #1 is consistent with evidence obtained elsewhere in this
investigation where CS #1 was not utilized, and substantial portions of CS #1’s
information has been corroborated through independent investigation, including
information from other sources. CS #1 is in state custody for drug trafficking charges,
including a heroin overdose death and is cooperating for consideration on those charges.
CS #1 has a prior conviction for delivery of heroin. Finally, CS #1 has had an adequate
opportunity to directly observe the events discussed and/or has heard conversations
directly from the individuals discussed herein. For these reasons, case agents believe
CS #1 to be reliable.

9. On multiple occasions since February of 2018, case agents interviewed a
confidential source (CS #3). CS #3 provided information regarding individuals who were
involved in moving substantial amounts of heroin and cocaine in the Milwaukee area,
including Jimmy BATES. CS #3 stated that Snowball, Juan, Howie, and Cameron Dowell
were all members of BATES’ drug trafficking organization in Milwaukee. CS #3 stated
that BATES used to sell cocaine and heroin but was now strictly in the heroin business.

CS #3 stated that it is not uncommon for BATES to pick up 4 kilograms of heroin at a time

Case 2:19-mj-01219-WED Filed 09/25/19 Page 6of14 Document 1
 

 

 

from his supplier in Chicago. CS #3 states that BATES pays $70,000-$75,000.00 per
kilogram of heroin and cuts it up before selling it in Milwaukee. CS #3 identified Calvin
Nash as “Snowball,” a member of BATES’ crew and responsible for selling cocaine and
heroin and “Juan” as DeJuan Harrison.

10. For several reasons, case agents believe that CS #3 is reliable and credible.
First, CS #3 has been providing information since February of 2018. Second, the
information provided by CS #3 is substantially against his/her penal interests. Third, the
information provided by CS #3 is consistent with evidence obtained elsewhere in this
investigation where CS #3 was not utilized, and substantial portions of CS #3’s
information has been corroborated through independent investigation, including
information from other sources and law enforcement reporting. CS #3 is cooperating
for potential consideration on federal drug trafficking charges. CS #3 has a prior felony
conviction for second-degree reckless homicide. For these reasons, case agents believe
CS #3 to be reliable.

11. On November 6, 2018, investigators utilized CS#3 to conduct a controlled
purchase of 100 grams of heroin from BATES for $7,000.00. Prior to the controlled buy,
CS #3 and his/her vehicle was searched for contraband, rendering negative results. Case
agents observed CS #3 meet with BATES, who ultimately conducted the transaction with
CS #3 for 100 grams of heroin. After the controlled buy, case agents met with CS #3 and
seized the heroin and the recording devices. Case agents reviewed the recording device

utilized by CS #3 to confirm CS #3’s purchase of heroin from BATES. Case agents field

Case 2:19-mj-01219-WED Filed 09/25/19 Page 7 of 14 Document 1
 

 

tested the heroin with positive results. On February 7, 2019, investigators utilized CS #3
to conduct a controlled purchase of 100 grams of heroin from BATES for $7,000.00. Prior
to the controlled buy, CS #3 and his/her vehicle was searched for contraband, rendering
negative results. Case agents observed CS #3 meet with BATES, who ultimately
conducted the transaction with CS #3 for 100 grams of heroin. After the controlled buy,
case agents met with CS #3 and seized the heroin and the recording devices. Case agents
reviewed the recording device utilized by CS #3 to confirm CS #3’s purchase of heroin
from BATES. Case agents field tested the heroin with positive results.

12. In February of 2019, case agents interviewed CS #3, who stated that an
individual named “Bags”, whom the CS positively identified as Jabber WALKER, aka
Jabber Walker, is a co-conspirator in the BATES DTO. CS#3 stated that WALKER obtains
heroin and marijuana and re-distributes heroin and marijuana in the Milwaukee area to
numerous customers. CS #3 stated that BATES told CS #3 that WALKER is a “middle
man” for BATES and that WALKER purchases kilograms of heroin from an unknown
Mexican source of supply. BATES informed CS #3 that he (BATES) has not met the
Mexican source of supply yet, and that WALKER is in control of the narcotics

transactions.

13. On February 2, 2019, CS #3 was at 2925 N. 23 St, Milwaukee, WI a known
“stash” residence for the BATES DTO. While CS #3 was inside the residence, CS #3
conducted a covert video recording of the kitchen area of the residence, in which BATES,

WALKER and several other identified co-conspirators were present. Upon reviewing the

Case 2:19-mj-01219-WED Filed 09/25/19 Page 8of14 Document 1
 

 

viobsha ac tues an inten ete a is ‘ sana ii " bi

covert recording, case agents observed WALKER “bagging” marijuana into what
appeared to be ounce amounts for re-distribution. Investigators also observed what
appeared to be a black firearm on the kitchen table, along with suspected heroin next to
WALKER. CS #3 stated that during this covert video recording, WALKER was in
possession of approximately 75 grams of heroin. WALKER aka Jabber Walker is
currently on federal supervised release for a prior federal felon in possession of a firearm
conviction.

14. OnFebruary 18, 2019, CS #3 provided case agents with WALKER’s cellular
telephone number 414-232-5365 (Target Cell Phone). On February 28, 2019, case agents
obtained a court ordered pen/trap and trace for the Target Cell Phone. Review of the
collected toll data from the Target Cell Phone revealed that WALKER is in frequent
telephone contact with BATES, Calvin NASH, and several other identified members of
the BATES DTO.

15. Case agents are requesting this warrant authorizing the disclosure of
location data related to the Target Cell Phone for 45 days to investigate WALKER’S
activities, and to identify additional locations to which WALKER is traveling in order to
further his drug distribution network and identify additional co-conspirators, customers,
and sources of supply.

16. Based upon my training and experience, I know that individuals involved
in drug trafficking use their cellular telephones to contact other drug dealers and drug

purchasers, and that information relating to their telephones may show the areas in

Case 2:19-mj-01219-WED Filed 09/25/19 Page 9of14 Document 1
 

 

which they are trafficking drugs and the individuals who they are contacting to sell or
distribute the drugs. Based upon the facts in this affidavit, there is probable cause to
believe that Jabber WALKER is engaging in the trafficking and distribution of heroin and
is utilizing the telephone number 414-232-5365 (Target Cell Phone) to further these
crimes. I further submit that probable cause exists to believe that obtaining the location
information of 414-232-5365 (Target Cell Phone) will assist case agents in determining
WALKER’S other customers, co-conspirators, sources of supply, and help to identify
stash houses.

17. In my training and experience, I have learned that Verizon is a company
that provides cellular telephone access to the general public. I also know that providers
of cellular telephone service have technical capabilities that allow them to collect and
generate at least two kinds of information about the locations of the cellular telephones
to which they provide service: (1) E-911 Phase II data, also known as GPS data or latitude-
longitude data, and (2) cell-site data, also known as “tower/face information” or cell
tower/sector records. E-911 Phase II data provides relatively precise location
information about the cellular telephone itself, either via GPS tracking technology built
into the phone or by triangulating on the device's signal using data from several of the
provider's cell towers. Cell-site data identifies the “cell towers” (i.e., antenna towers
covering specific geographic areas) that received a radio signal from the cellular
telephone and, in some cases, the “sector” (i.e., faces of the towers) to which the telephone

connected. These towers are often a half-mile or more apart, even in urban areas, and

9

Case 2:19-mj-01219-WED Filed 09/25/19 Page 10o0f14 Document 1
 

 

can be 10 or more miles apart in rural areas. Furthermore, the tower closest to a wireless
device does not necessarily serve every call made to or from that device. Accordingly,
cell-site data is typically less precise that E-911 Phase II data.

18. Based on my training and experience, I know that Verizon can collect E-911
Phase II data about the location of the Target Cell Phone, including by initiating a signal
to determine the location of the Target Cell Phone on Verizon’s network or with such
other reference points as may be reasonably available.

19. Based on my training and experience, I know that Verizon can collect cell-
site data about the Target Cell Phone.

AUTHORIZATION REQUEST

20. Based on the foregoing, I request that the Court issue the proposed search
warrant, pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c).

21. I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of
Criminal Procedure 41(f)(3), that the Court authorize the officer executing the warrant to
delay notice until 30 days after the collection authorized by the warrant has been
completed. There is reasonable cause to believe that providing immediate notification of
the warrant may have an adverse result, as defined in 18 U.S.C. § 2705. Providing
immediate notice to the subscriber or user of the Target Cell Phone would seriously
jeopardize the ongoing investigation, as such a disclosure would give that person an
opportunity to destroy evidence, change patterns of behavior, notify confederates, and

flee from prosecution. See 18 U.S.C. § 3103a(b)(1). As further specified in Attachment B,

10

Case 2:19-mj-01219-WED Filed 09/25/19 Page 11o0f14 Document 1
 

 

which is incorporated into the warrant, the proposed search warrant does not authorize
the seizure of any tangible property. See 18 U.S.C. § 3103a(b)(2). Moreover, to the extent
that the warrant authorizes the seizure of any wire or electronic communication (as
defined in 18 U.S.C. § 2510) or any stored wire or electronic information, there is
reasonable necessity for the seizure for the reasons set forth above. See 18 U.S.C. §
3103a(b)(2).

22. I further request that the Court direct Verizon to disclose to the government
any information described in Attachment B that is within the possession, custody, or
control of Verizon for a time period of 45 days from the date the warrant is signed. I also
request that the Court direct Verizon to furnish the government all information, facilities,
and technical assistance necessary to accomplish the collection of the information
described in Attachment B unobtrusively and with a minimum of interference with
Verizon’s services, including by initiating a signal to determine the location of the Target
Cell Phone on Verizon’s network or with such other reference points as may be
reasonably available, and at such intervals and times directed by the government. The
government shall reasonably compensate Verizon for reasonable expenses incurred in
furnishing such facilities or assistance.

23. I further request that the Court authorize execution of the warrant at any
time of day or night, owing to the potential need to locate the Target Cell Phone outside

of daytime hours.

11

Case 2:19-mj-01219-WED Filed 09/25/19 Page 120f14 Document 1
 

 

ATTACHMENT A
Property to Be Searched

1. The cellular telephone assigned call number 414-232-5365 (the “Target Cell
Phone”), whose service provider is Verizon, a wireless telephone service provider

headquartered in Bedminster, New Jersey.

2. Information about the location of the Target Cell Phone that is within the
possession, custody, or control of Verizon, including information about the location of

the cellular telephone if it is subsequently assigned a different call number.

Case 2:19-mj-01219-WED Filed 09/25/19 Page 130f14 Document 1
 

 

ATTACHMENT B
Particular Things to be Seized

1. All information about the location of the Target Cell Phone described in
Attachment A for a period of forty-five days from the date the warrant is signed, during
all times of day and night. “Information about the location of the Target Cell Phone”
includes all available E-911 Phase II data, GPS data, latitude-longitude data, and other
precise location information, as well as all data about which “cell towers” (ie., antenna
towers covering specific geographic areas) and “sectors” (i.e., faces of the towers)
received a radio signal from the cellular telephone described in Attachment A.

2. To the extent that the information described in the previous paragraph
(hereinafter, “Location Information”) is within the possession, custody, or control of
Verizon, Verizon is required to disclose the Location Information to the government. In
addition, Verizon must furnish the government all information, facilities, and technical
assistance necessary to accomplish the collection of the Location Information
unobtrusively and with a minimum of interference with Verizon’s services, including by
initiating a signal to determine the location of the Target Cell Phone on Verizon’s network
or with such other reference points as may be reasonably available, and at such intervals
and times directed by the government. The government shall compensate Verizon for
reasonable expenses incurred in furnishing such facilities or assistance.

3. This warrant does not authorize the seizure of any tangible property. In
approving this warrant, the Court finds reasonable necessity for the seizure of the

Location Information. See 18 U.S.C. § 3103a(b)(2).

Case 2:19-mj-01219-WED Filed 09/25/19 Page 14o0f14 Document 1
